Citation Nr: 9905842	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-26 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for aching joints and 
fatigue due to an undiagnosed illness in a Persian Gulf War 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel









INTRODUCTION

The veteran had periods of active service from July 1983 to 
April 1988 and from January 1991 to June 1991.  This included 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in Oakland, 
California. 

Service connection is in effect for tinnitus, rated as 10 
percent disabling, an undiagnosed illness manifested by a 
skin disorder, rated as 10 percent disabling, and bilateral 
hearing loss, rated as noncompensably disabling.  The 
combined disability rating is 20 percent.  

By rating decision dated in March 1998, the 10 percent 
evaluation in effect for an undiagnosed illness manifested by 
a skin disorder was continued.  The veteran was informed of 
the determination by communication dated that month.  No 
communication from him or his representative with regard to 
the matter is of record.  


FINDINGS OF FACT

1.  Aching joints have been attributed to the known clinical 
diagnosis of bilateral retropatellar pain syndrome. 

2.  A chronic acquired disorder manifested by fatigue due to 
an undiagnosed illness is not shown by the evidence of 
record.





CONCLUSION OF LAW

Compensation may not be paid for aching joints and fatigue as 
an undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.317 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifested to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or a combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more no later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include "signs" in the medical sense of objective evidence 
presentable to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  





The signs and symptoms which might be manifestations of an 
undiagnosed illness include, but are not limited to:  (1) 
Fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or (13) menstrual disorders.  See 
38 C.F.R. § 3.317 (1998). 

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War, or if there is affirmative evidence that an 
undiagnosed illness was caused by any supervening condition 
or event that occurred between the veteran's departure from 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is a result 
of the veteran's own willful misconduct with the abuse of 
alcohol or drugs.  

Factual Background

In the instant case, a review of the service medical records 
reflects that the veteran was seen on one occasion during his 
first period of service for a complaint of having injured his 
right knee.  In his report of medical history made in 
conjunction with separation examination in March 1988, he 
stated that he was in good health.  No reference was made to 
any difficulties with his knees.  Clinical examination at 
that time reflected no abnormalities of the knees.  There was 
no reference to fatigue during the first period of service.  



In his report of medical history made at the time of entrance 
onto his second period of active service in January 1991, the 
veteran denied either having or having had any problems with 
his knees.  The records pertaining to the second period of 
service are without reference to complaints or abnormalities 
regarding the knees, and/or fatigue.  

The post service medical evidence includes the report of a VA 
outpatient visit in October 1992, well over one year 
following the veteran's separation from service, when he was 
seen for complaints which included rashes of the thighs and 
multiple joint pain.  Notation was made of possible early 
chondromalacia bilaterally and normal "acute pathology."  He 
was to return as necessary.  

Subsequent medical evidence includes the report of X-ray 
studies of the knees done at a VA medical center in August 
1993.  It was noted the veteran claimed exposure to oil and 
jet fuel while serving in the Persian Gulf.  He stated that 
he had pain in both knees from running on sand.  No old films 
were available for comparison.  The knees were within normal 
limits, without evidence of fracture, dislocation, 
destructive lesion of bone, foreign body, or effusion.  There 
was no evidence of inflammatory, depositional, or 
chondropathic arthropathy.  

The veteran was accorded a general medical examination by VA 
in February 1995.  With regard to the knees, it was indicated 
that he reported that the knees began to bother him in the 
Persian Gulf region while he was running on sand.  X-ray 
studies taken at the VA facility were noted as having been 
normal.  It was stated the most likely diagnosis for his 
complaint would be retropatellar pain syndrome.  Notation was 
made that physical findings were "minimal."  Current clinical 
examination of the musculoskeletal system showed no external 
deformity of the knees.  The knees exhibited a full range of 
motion.  There was minimal crepitus.  Drawer and McMurray's 
signs were negative.  


The pertinent examination diagnosis was bilateral knee pain 
consistent with retropatellar pain syndrome.  The examiner 
commented that the veteran did not express any symptomatology 
suggestive of what was known as Persian Gulf syndrome.  

Analysis

Initially, the Board notes that the veteran's claim for 
service connection for aching joints and fatigue due to an 
undiagnosed illness in a Persian Gulf War veteran is well 
grounded in view of the fact that the veteran does have 
documented Persian Gulf War service and has reported for VA 
examinations specific to conducting inquiry into ascertaining 
whether disorders attributable to such service are in 
evidence.  

The first question is whether the claim has been adequately 
developed for a decision.  The veteran has been sent 
pertinent development correspondence and during the course of 
pursuit of his claim has been made aware of the pertinent 
regulation as it affects his claim for compensation on the 
basis of Persian Gulf War service.

Records from the veteran's service were requested and 
obtained.  All records indicated by the veteran including VA 
medical records appear to have been requested and secured to 
the extent possible.  The veteran was afforded VA medical 
examinations to include a Persian Gulf War examination.

Based on the foregoing. The Board concludes that development 
has been adequate and that the claim is ready for 
disposition.  The veteran has been notified of the evidence 
received, and the types of evidence that he could provide.

On the question of basic eligibility for application of 
38 C.F.R. § 3.317, the veteran did serve in the Persian Gulf 
during Operation Desert Shield/Storm, and he at least 
ostensibly appeared initially to assert manifestation of 
signs and symptoms listed in that regulation.

In support of the claim for entitlement to compensation for 
aching joints and fatigue due to undiagnosed illness, the 
veteran has provided his own lay statements to the effect 
that his symptomatology developed contemporaneous to his 
Persian Gulf War service.  There is post service medical 
documentation on file addressing the veteran's symptomatic 
complaints.  He has also been provided VA examination 
addressing his symptomatic complaints.

Notwithstanding the assertions of the veteran, his service in 
the Persian Gulf, and evidence of post service bilateral knee 
symptomatology, the Board concludes that compensation may not 
be paid for aching joints and fatigue as signs or symptoms of 
undiagnosed illness in a Persian Gulf War veteran pursuant to 
38 C.F.R. § 3.317, because the veteran's complaints of 
bilateral knee aching joints have been attributed to 
bilateral patellar pain syndrome, a known clinical diagnosis, 
and there is no finding of a chronic acquired disorder 
manifested by fatigue due to an undiagnosed illness.

It should be added that 38 C.F.R. § 3.317 is likewise 
inapplicable where there is affirmative evidence either that 
the condition or claimed disorder was not incurred during 
Persian Gulf service or that the condition or claimed 
disorder was caused by a supervening condition.  While the 
service medical records for the first period of service show 
a history of injury to the right knee, the service medical 
records in their entirety to include the second period of 
service are otherwise negative for a chronic acquired 
disorder of either knee coincident with active service to 
include Persian Gulf War service, and evidence of what has 
been diagnosed as bilateral patellar pain syndrome was not in 
evidence until more than one year following service.

The service and post service medical evidence of service is 
negative for a finding of a disorder manifested by fatigue, 
or that the veteran has clinical evidence of fatigue due to 
an undiagnosed illness based on his Persian Gulf War service.


Compensation for aching joints and fatigue under the 
provisions of 38 C.F.R. § 3.317 is not available in this case 
because the veteran's aching joints have been attributed to 
bilateral patellar pain syndrome, a known clinical diagnosis, 
and the veteran is not shown on the basis of competent 
medical authority to have fatigue due to an undiagnosed 
illness based on his Persian Gulf War service.  The 
undersigned notes that at the time of examination accorded 
the veteran by VA in February 1995, the examiner specifically 
stated that the veteran did not express any symptomatology 
suggestive of Persian Gulf syndrome, and no disorders in this 
regard were diagnosed and related to Persian Gulf War 
service.  

In view of the foregoing discussion, the Board finds that the 
evidentiary basis does not support payment of compensation 
for aching joints and fatigue as an undiagnosed illness in a 
Persian Gulf War veteran with application of pertinent 
governing criteria.  38 U.S.C.A. § 1117;  38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for aching joints and 
fatigue as an undiagnosed illness in a Persian Gulf War 
veteran is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

8

- 5 -


